JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00233-CV

                              DAVID DOTSON, Appellant

                                            V.

                TPC GROUP, INC. AND TPC GROUP, LLC, Appellees

   Appeal from the 190th District Court of Harris County. (Tr. Ct. No. 2013-04900).

       This case is an appeal from the final judgment signed by the trial court on
February 13, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, David Dotson, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 12, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Huddle.